Case 5:19-cv-01262-SMH-MLH Document 57 Filed 08/04/21 Page 1 of 1 PageID #: 824




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 RENE JOSEPH FOLEY BEY, ET AL.                       CIVIL ACTION NO. 19-1262

 VERSUS                                              CHIEF JUDGE HICKS

 STEVE PRATOR, ET AL.                                MAGISTRATE JUDGE HORNSBY

                                         JUDGMENT

         For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein (Record Document 53), and having thoroughly reviewed the

 record, including the written objections filed (Record Document 54), and concurring with

 the findings of the Magistrate Judge under the applicable law,

         It IS ORDERED that the Motion for Summary Judgment filed by Defendants Glyn

     Best, LC Cope, Steve Prator, and Mark Terry (Record Document 44) be GRANTED.

         IT IS FURTHER ORDERED that all Plaintiffs' claims against all remaining

 Defendants be DISMISSED WITH PREJUDICE.

         The Clerk of Court is directed to close this case.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this the 4th day of August,

 2021.
